Citation Nr: 1211693	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-36 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the Veteran's claim of entitlement to service connection for depression.

This claim came before the Board in March 2010, at which time it was remanded back to the RO to schedule the Veteran for a Board video conference hearing.  The Veteran testified before the undersigned Veterans Law Judge in July 2010.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.  The claim was returned to the Board in September 2010.  At that time, the Board reopened the claim and remanded it for additional evidentiary development.  Such development having been accomplished, the claim has been returned to the Board for adjudication.

Recharacterization of Issue on Appeal

The Board notes that the Veteran originally filed a claim of entitlement to service connection for depression.  Although not claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Although the RO, which was obviously without the benefit of Clemons, denominated the claim as one for depression, the Board finds that the Veteran was not prejudiced thereby.  As will be discussed below, the RO obtained all available medical records, which included diagnoses of depressive disorder, anxiety disorder, alcohol abuse, and personality disorder.  The RO, in a letter dated August 24, 2007, asked for evidence of "a relationship between your current disability and an injury, disease, or event in military service."  The Veteran also presented testimony as to the relationship between his military service and his current mental disability during his Board video conference hearing in July 2010.  Accordingly, he is not prejudiced by the Board's expansion of the issue at bar.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently suffers from an acquired psychiatric disorder, to include depression, which is the result of a disease or injury in active duty service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter dated in August 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  This notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Board also notes that the Veteran's Social Security Administration records have been obtained and associated with the Veteran's claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in September 2011 and the results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its March 2010 and September 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  As such, the Board finds that the Appeals Management Center substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from an acquired psychiatric disorder as a result of his active duty service.  Specifically, the Veteran stated that he suffered from back, head, and neck injuries during boot camp, and as a result of these injuries, he began to suffer from depression.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).



Analysis

With respect to Shedden element (1), current disability, the Veteran has been diagnosed with depression.  See VA Mental Disorders Examination Report, September 9, 2011.  Accordingly, Shedden element (1) is satisfied.

As to Shedden element (2), in-service disease or injury, the Veteran's service entrance examination revealed that his psychiatric state was normal.  The Veteran himself also indicated that he did not suffer from depression, excessive worry, or nervous trouble.  See Standard Forms (SFs) 88 & 93, Service Entrance Examination Reports, June 13, 1972.  As alleged, in October 1972, the Veteran sought treatment for a headache after a fall in boot camp where he injured his head and neck.  See Service Treatment Record, October 11, 1972.  In June 1973, the Veteran was afforded a neurology consultation while he was stationed in Okinawa, Japan.  The provisional diagnosis was chronic headaches of unknown etiology.  During the consultation, the Veteran was afforded a brain scan, which was normal.  Ultimately, he was diagnosed with psychosomatic headaches.  See Service Treatment Record, June 14, 1973.  Upon separation, the Veteran's psychiatric state was noted as normal and again, he specifically denied experiencing depression, excessive worry, or nervous trouble.  See SFs 88 & 93, Service Separation Examination Reports, June 18, 1974.  As there were no psychiatric complaints, treatment, or diagnoses, the Veteran has failed to establish element (2) under Shedden.  See Shedden, supra.

With respect to Shedden element (3), there is no competent evidence of record that links the Veteran's current acquired psychiatric disorder with his military service.

In December 2002, the Veteran participated in a mental health status examination in order to determine his eligibility for disability benefits.  At that time, he reported that he was in the Marines from 1972 to 1974 and did not see combat duty.  He reported that he injured his back, head, and neck during boot camp.  The Veteran reported that he began experiencing crying spells after he lost his mother, shortly after entering military service.  He stated that he felt depressed "practically every day" as "it's with me all the time."  He noted that he became depressed upon seeing television families with both parents, as he was very close to his mother.  He worried about his children and his father, who was 91 years old.  Anxiety and nervousness occurred daily for unspecified duration.  When asked the date of onset, the Veteran reported that he had been bullied in elementary school.  When asked what he did when he became angry, he replied "I go completely off" verbally or physically.  When asked to provide frequency, he reported that he could go "months" without being upset.  He reported periodic suicidal thoughts as he "was really tore up inside" when his mother died.  Poor concentration began when his sight began to worsen.  The Veteran was diagnosed with depressive disorder, anxiety disorder, alcohol abuse, nicotine dependence, and personality disorder.  See Disability Determination Services Mental Status Examination Report, December 3, 2002.

In September 2007, the Veteran participated in a VA psychiatric consult.  At that time, he reported that he felt very angry, bitter, and irritable due to a police officer assaulting him for no reason in 2002, which resulted in his inability to work and having to have total knee and hip replacements.  The Veteran reported a long history of loss, beginning in service when he injured his back and neck.  Following his recovery from this injury, in 1972, the Veteran lost his mother to a heart attack.  Two years later, he lost a sister and her family in a car crash.  He also lost a brother in a car crash, after being in a coma for approximately 16 months.  He reported that his in-service psychiatric treatment consisted of talking and medication and was successful in relieving his headaches and distress.  The Veteran was diagnosed with adjustment disorder with depressed mood, by history.  The examiner noted that the Veteran had a long history of losses and at the time of the consultation, was suffering with the memory of being attacked without provocation by a police officer, the loss of his job, recovery from major surgeries, and the dissolution of his third marriage.  His scores on the Beck Depression and Anxiety Inventory tests indicated moderate depressive symptoms and minimal anxiety symptoms.  See VA Treatment Record, September 7, 2007.

In July 2009, the Veteran was seen for intake into the VA Psychotherapy Clinic upon referral from his primary care physician.  The immediate impetus for his seeking a return to therapy appeared to be his need to be able to produce evidence for the court that he was "in counseling."  By his report, the Veteran broke off a relationship with a woman in December 2008, after she threatened to poison and stab him.  She then had him arrested for harassment.  He was scheduled to return to court on this charge in August 2009, and was told that he must bring evidence that he was in counseling in an effort to have the charge dropped.  See VA Treatment Record, July 30, 2009.

The Veteran reported that he first saw a psychiatrist while serving in the military.  It was his impression that he was referred to this specialist because it was believed that his physical complaints of pain were psychologically based.  However, by the Veteran's report, it was later determined that he had suffered an injury in boot camp, which had gone undetected and was the source of his pain.  His only complaint at the time of the consultation was being "nervous" and "not being able to take a lot."  He denied suicidal/homicidal ideation or intent and said that he had no history of previous attempts at self-harm.  The VA examiner's impression was adjustment disorder with anxiety.  Id.

The Veteran was afforded a VA mental disorders examination in September 2011.  In recounting his military history, the Veteran reiterated that he had injured his back, head, and neck during boot camp.  He stated that being injured in boot camp was stressful because he was required to complete his training.  The Veteran noted that he experienced recurrent headaches, which were diagnosed as psychosomatic.  The Veteran also stated that he was treated by a psychiatrist for these headaches until he was discharged from service.  Following service, the Veteran sought mental health treatment for anger management and substance abuse in 2008.  He denied having any psychiatric hospitalization or a hospitalization for treatment of substance abuse.  See VA Mental Disorders Examination Report, September 9, 2011.

At the time of the examination, the Veteran complained of initial and middle insomnia and averaged approximately three hours of sleep per night.  He also suffered from depression, which he stated began in service.  He was irritable and periodically suffered from feelings of hopelessness, helplessness, and paranoia.  The VA examiner diagnosed the Veteran with depression.  The VA examiner also opined that the Veteran's psychiatric condition was less likely than not (less than 50/50 probability) related to his in-service injury.  It was noted that the VA examiner was unable to locate any documentation of the Veteran's alleged in-service continuing treatment by a psychiatrist.  Further, it was noted that that there was no documented diagnosis of a psychiatric condition.  The VA examiner was unable to comment on whether the reported headaches were psychosomatic or otherwise represented a mental disorder since there was no supporting documentation in the Veteran's file.  Id.

It is clear that the September 2011 VA examiner based the negative nexus opinion on the fact that there was no evidence of psychiatric treatment or diagnosis in service and the fact that the Veteran had not sought any medical treatment for his psychiatric disabilities for over 30 years since his discharge from service.  The Court has acknowledged that there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").   

Further, review of the cited VA treatment records and the 2002 disability determination clearly demonstrate alternative reasons for the Veteran's claimed psychiatric difficulties.  In 2002, the Veteran indicated that he suffered from significant grief and depression due to the loss of his family members, and not from his in-service injuries.  He also reported that his psychiatric difficulties were the result of an unprovoked attack by a police officer.  As noted in 2007, the Veteran also reported that his in-service psychiatric treatment was successful in relieving his distress.  See VA Treatment Record, September 7, 2007.  Finally, the Veteran indicated that he sought psychiatric treatment in 2009 due to his need to produce evidence for the court that he was in counseling following a harassment charge.  See VA Treatment Record, July 30, 2009.

Here, the Board places far greater probative value on the pertinently negative VA treatment records and disability determination mental status examination, which provided alternate etiological theories, than it does on the more recent statements of the Veteran, made in connection with his claim for monetary benefits from the government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the Veteran].  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over three decades past.  

Additionally, to the extent that the Veteran invites the Board to draw the conclusion, based on no medical evidence, that he currently suffers from depression as a result of military service, the Board declines to do so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  The Board also notes that the Veteran has not contended that any other incident of his military service led to his currently diagnosed depression and anxiety, and there is no evidence of record which so suggests.  The Veteran has been accorded ample opportunity to secure and present medical nexus evidence in his favor.  He did not do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].

To the extent that the Veteran and his representative contend that a medical relationship exists between his diagnosed mental disabilities and his military service, the Board is aware that a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and reliable on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (2009).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While the Board finds the Veteran competent to report that he has been depressed since his time in service, he is not competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Further, the Veteran's etiological theory has not been supported by a medical professional.  In fact, only a negative medical opinion has been associated with the Veteran's claims file.  As such, Shedden element (3), medical nexus, has not been satisfied, and the claim fails on this basis.

Although the Veteran has established that he currently suffers from depression, the evidence of record does not establish that this condition is the result of a disease or injury in active duty service.  In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


